DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 This is in response to amendment received on 11/11/21. Claims 1, 7 and 9-11 have been amended and claim 21 has been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure, or in any of the related applications, for the shirt 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of claim 21 would be, since the claim is directed to an air permeability measurement that would be affected based upon the test type, machine used to the test the sample, sample size of the material tested, material of the sample size, and the parameters and conditions the material was tested under. Therefore, it is indefinite as to what structure would or would not read on this limitation of the vented sections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-11 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002/180342A (herein referred to as JP) in view of Takeda (JPS5751802A).
In regard to claim 1, JP teaches an article of apparel (paragraph 0002 of translation) comprising: having at least a first portion formed from a first woven material formed from one or more dimensionally transformative weft yarns and one or more dimensionally transformative warp yarns, wherein each of the one or more dimensionally transformative weft yarns and the one or more dimensionally transformative warp yarns includes filaments of a moisture absorbing polyester and filaments of a non-absorptive polyester (paragraphs 0001, 0008-0009 and 0022 detailing the yarn made from A and B, A being absorbent and B being non-absorptive), and wherein the one or more dimensionally transformative weft yarns and the one or more 
  	However, JP fails to specifically teach the garment being a shirt having a torso region with a front area, a back area, a pair of side areas; the torso region having a neck opening and an opposite waist opening formed of a base material. Further, JP fails to teach arm regions extending from the torso region and vented regions of mesh along the back and sides of the shirt. 	
	 Takeda teaches a shirt garment having a torso region with a front area, a back area, arm regions, and a pair of side areas, the torso region having a neck opening and an opposite waist opening formed of a base material and having vented, mesh sections extending from the neck opening to the waist opening and along the sides from the waist opening to the arm regions (see figures 3 and 6 detailing shirt structure: and section (3) of translation detailing the vented regions not being limited to the back side section (back) but can be on the sides of the front and back (side sections) also).
It would have been obvious to one having ordinary skill in the art to have provided the yarn making the garment of JP in a shirt configuration as taught by Takeda, since the garment of JP being a shirt would provide a sports garment in the form of a shirt that resists sweating from the skin that causes sweatiness and stickiness (see JP paragraph 0002) and the vented sections along the back and sides of the shirt would provide even greater breathability and comfort of the garment during use (see section (2) of English translation of Takeda).



 	In regard to claim 7, the combined references teach wherein the first woven material exhibits a first air permeability prior to being exposed to water, and wherein the first woven material exhibits a second air permeability after being exposed to water (water retention and absorbency of yarn comprising A and B would swell the filaments of A in yarn and produce less air permeability when wetted and woven into warp and weft: see paragraphs of 001, 0008-0009 and 0022 of JP translation).  

 	In regard to claim 8, the combined references teach wherein the second air permeability is less than the first air permeability (water retention and absorbency of yarn A would swell the filaments in yarn and produce less air permeability when wetted and woven into warp and weft: see paragraphs of 001, 0008-0009 and 0022 of JP translation).  

 	In regard to claim 9, the combined references teach wherein the woven material is further formed from one or more dimensionally stable weft yarns that are dimensionally stable upon exposure to water (JP yarn created by A and B, with B being dimensionally stable upon exposure to water compared to the absorbent polyester of yarn A: see paragraphs 008-009 of JP translation).  

 	In regard to claim 10, the combined references teach wherein the woven material is further formed from one or more dimensionally stable warp yarns that are dimensionally stable upon exposure to water (JP yarn created by A and B, with B being dimensionally stable upon exposure to water compared to the absorbent polyester of yarn A: see paragraphs 008-009 of translation).  

 	In regard to claim 11, the combined references teach wherein the woven material is entirely formed from the one or more dimensionally transformative weft yarns and the one or more dimensionally transformative warp yarns (JP teaches the entire garment formed form the yarn created by A and B: paragraph 0002, 0007 and 0020 of translation).

 	In regard to claim 21, the combined references teach wherein the air permeability of the plurality of vented/mesh zones is at least 100cc/cm^2 sec or greater (Takeda: see section (3) of translation). However, Takeda fails to teach the air permeability being at least 550 ft^3/min per ft^2. It would have been obvious to one having ordinary skill in the art to have provided the air permeability to be any as desired based upon end use of the garment and breathability needed. Through routine experimentation an artisan of skill in the apparel arts would be able to determine the proper air permeability of a mesh vented region as needed for end use in a garment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,123,580 in view of Takeda (JPS5751802). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 10,123,580 teach a shirt garment having arms, waist opening, neck opening; wherein a portion comprises dimensionally transformative yarn made from a moisture absorbing polyester and a non-absorbing polyester (see the instant claims and the claims of US 10,123,580). However, US 9,700,077 fails to teach the shirt garment having vented zones made of mesh material and . 

Claims 1-2, 7-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,754,626 in view of Takeda (JPS5751802). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 7,754,626 teach a shirt garment having a neck opening, waist opening and arms sections, wherein a portion of the garment material comprises a dimensionally transformative yarn made from a moisture absorbing polyester and a non-absorbing polyester (see the instant claims and the claims of US 7,754,626). However, US 9,700,077 fails to teach the shirt garment having vented zones made of mesh material located along the sides and back of the garment and the vented areas having an air permeability of 550ft3/min, per ft2. JPS5751802A teaches a shirt with vented zones made of mesh and located along the sides and back of the garment (see section (3) of translation as provided by Applicant along with figures detailing mesh sections along back and not limited to the back, but also the sides). Further, JPS5751802 teach the air permeability of the mesh . 

Claims 1-2, 7-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,700,077 in view of Takeda (JPS5751802). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 9,700,077 teach a shirt garment having a neck opening, waist opening and sleeves, wherein a portion of the garment comprises a dimensionally transformative yarn made from a moisture absorbing polyester and a non-absorbing polyester (see the instant claims and the claims of US 9,700,077). However, US 9,700,077 fails to teach the shirt garment having vented zones made of mesh material located along the sides and back of the garment and the vented areas having an air permeability of 550ft3/min, per ft2. JPS5751802A teaches a shirt with vented zones made of mesh and located along the sides and back of the garment (see section (3) of translation as provided by Applicant along with figures detailing mesh sections along back and not limited to the back, but also the sides). Further, JPS5751802 teach the air permeability of the mesh regions being 100cc/cm2 sec of greater (which would include the claimed air permeability of claim 21 of the instant application). It would have been obvious to one having ordinary skill in the art to have provided the shirt of US 10,463,097 with the vented mesh regions along the sides and back as taught by JPS5751802A, since the shirt of US 10,463,097 provided with vented mesh regions would create a shirt that not only has an adaptive base material based . 

Claims 1-2, 7-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,463,097 in view of JP 2002/180342A and Takeda (JPS5751802). Both the instant application and the patent to US 10,463,097 teach a garment/shirt (arm, sleeves, neck opening and waist opening) with a portion comprising dimensionally transformative yarn made from a moisture absorbing polyester (see the instant claims and the claims of US 10,463,097). However, US 10,463,097 fails to teach the dimensionally transformative yarn also comprising non-absorptive polyester filament. JP2002/180342A teaches a polyester yarn comprising both absorbing and non-absorptive polyester filaments (see paragraph 001-002, 007 and 0020 of translation). It would have been obvious before to one having ordinary skill in the art to have provided the dimensionally transformative yarn containing absorbing polyester filaments of 10,463,097 with the non-absorbing polyester filaments of the yarn of JP2002/180342A, since the dimensionally transformative yarn of US 10,463,097 provided with non-absorptive polyester filaments would provide a yarn that has good hygroscopicity while maintaining a soft texture/feel (JP2002/0180342A: paragraph 0001). Further, the patent to US 10,463,097 fails to teach the shirt garment having vented zones made of mesh material located along the sides and back of the garment and the vented areas having an air permeability of 550ft3/min, per ft2. JPS5751802A teaches a shirt with vented zones made of mesh and located along the sides and back of the garment (see section (3) of translation as provided by Applicant along with figures detailing mesh sections along back and not limited to the back, but also the sides). Further, JPS5751802 teach the air permeability of the mesh regions being 100cc/cm2 sec of greater (which would include the claimed air permeability of claim 21 of the instant application). It would have been obvious to one having ordinary skill in the art to have provided the shirt of US . 

Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.
Applicant argues that Tejin Fibers (JP 2002180342A) fails to teach the limitations as amended into claim 1 detailing the mesh sections along the back and sides of the shirt/garment. 
The reference to Takeda (JP S5751802A) has been used in the rejection as detailed above to teach the amended limitations of the mesh sections along the back and sides sections of a shirt garment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732